696 A.2d 441 (1997)
346 Md. 249
Edwin Abia OKON
v.
STATE of Maryland.
No. 42, Sept.Term, 1997.
Court of Appeals of Maryland.
June 30, 1997.
*442 Melissa M. Moore, Assistant Public Defender (Stephen E. Harris, Public Defender, on brief), Baltimore, for Petitioner.
M. Jennifer Landis, Assistant Attorney General (J. Joseph Curran, Jr., Attorney General, on brief), Baltimore, for Respondent.
Submitted before BELL, C.J., and ELDRIDGE, RODOWSKY, CHASANOW, KARWACKI, RAKER and WILNER, JJ.

ORDER
The Court having considered and granted the petition for a writ of certiorari in the above-captioned case, it is this 30th day of June, 1997,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, summarily reversed in light of Moten v. State, 339 Md. 407, 663 A.2d 593 (1995), and Parren v. State, 309 Md. 260, 523 A.2d 597 (1987), and the case is remanded to the Court of Special Appeals with directions to reverse the judgment of the Circuit Court for Prince George's County and remand the case to that court for a new trial. Costs in this Court and in the Court of Special Appeals to be paid by Prince George's County.